DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims1-13, drawn to an intake/ exhaust system , classified in F23N3/002.
II. Claims 14-17, drawn to an air intake/ exhaust device, classified in F24F11/77.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I is not required to be enclosed in an enclosure and as Invention II does.  The subcombination has separate utility such as Invention II can be used to as a simple air conditioning unit or exhaust unit independent of pressure or toxicity levels of the space being conditioned
During a telephone conversation with the attorney of record an election was made without traverse to prosecute the invention of II, claims 14-17.  



Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roy. (US 5,257,736) and Saunders (US 2015/0285524).
Regarding claim 14, Roy discloses an  air inlet and exhaust device, for controlling inlet and exhaust air to and from an area (B, FIG.1)  proximate a combustion appliance (F, C3,L19-31), the air inlet and exhaust device comprising: a combination air exhaust and makeup air device (12), disposed in one enclosure (FIG.7A), said combination air exhaust device, said combination air exhaust and makeup air device disposed in said one enclosure further including a plurality of air-flow control louvers (36,38) and one or more air-flow control louver control motors (70,72), wherein at least one of said plurality of air-flow control louvers is operative in the first mode and in response to a first electrical signal provided to at least one of said one or more air-flow control louver control motors (72), for providing an air path from outside air to an area proximate said combustion appliance (C5,L6-13,i..e pressure restoring mode), wherein at least a second one of said plurality of louvers  (36)  is operative in a second mode and in response to a second electrical signal (C5,L6-13, i.e. de-icing mode provided to at least one of said one or more air-flow control louver control motors, for providing an air path from said area proximate said combustion appliance to an area (34, C3,L54-58) remote from said area proximate said combustion appliance B,F, FIG.1]), but does not disclose that the device includes  one electrically controllable air fan/blower (122), disposed in said one enclosure.
However, Saunders discloses a climate smart fan (Abstract) wherein the device (Fig. 7A, [0097]) includes one electrically controllable air fan/blower (22,22M), disposed in said one enclosure. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the device of Saunders to include a fan within the enclosure in order to increase draft/ draw or allow the device to function with devices that rely on natural draft.
Regarding claim 15, Roy, as modified, discloses the air inlet and exhaust device of claim 14, wherein said air inlet and exhaust device (Roy-12) is disposed in said area (Roy-B) proximate said combustion appliance (Roy-F) and coupled to a source of makeup air (Roy-20), and responsive to a makeup air device activation signal, for selectively providing makeup air to said area proximate said combustion appliance (Roy-C5, L6-33). 
Regarding claim 16, Roy, as modified, discloses the air exhaust device of claim 14, wherein said air inlet and exhaust device (Roy-12) is disposed in said area proximate said combustion appliance (Roy-B,F, Figure 1) and coupled to an area (Roy-20) remote from said area proximate said combustion appliance (Roy-B,F, Figure 1), and responsive to an air exhaust control signal, for providing an air path for air from said area proximate said combustion appliance to said area remote from said area , and responsive to said air exhaust control signal, for configuring said at least a second one of said plurality of louvers to be operative in said second mode and for also configuring at least one of said one or more air-flow control louver control motors for providing an air path from said area proximate said combustion appliance to said area remote from said area proximate said combustion appliance (Roy- C5,L6-33).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roy. (US 5,257,736), Saunders (US 2015/0285524), and Donnelly et al. (US 2007/0099137).
Regarding claim 17, Roy, as modified, discloses the air exhaust device of claim 16, wherein said air exhaust control signal is a signal (Roy- C5, L6-13), and wherein to said area remote from said area proximate said combustion appliance includes an area outside of an enclosed building (Roy-20), but not that the signal is a signal from a carbon monoxide detector.
However, Donnelly discloses an ignition control sensor (Abstract) that controls ignition of an appliance based on the presence of carbon monoxide ([0010]) based on a from a carbon monoxide detector (22). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the device of Roy to include a carbon monoxide sensor to ensure a safe environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762